DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18, 20, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation, it is preferably provided that the defined temperature value is in a temperature range of 5°C to 25°C, and the claim also recites, in particular approximately 10°C, which is the narrower statement of the range/limitation, claims 18 and 26 recite the broad recitation, the friction element includes at least one arm, and the claim also recites, it is preferably provided that the friction element is formed essentially L-shaped or T-shaped in cross section, which is the narrower statement of the range/limitation; 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-15, 17, 19-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unterreiner (DE 102018110310).
Unterreiner discloses a centrifugal pendulum for damping rotational irregularities of a driveshaft of an internal combustion engine, comprising: a carrier flange element (2) connectable indirectly or directly to the driveshaft (see ¶9), and having multiple pendulum elements (3) displaceable in relation to the carrier flange element (2), and guided via rollers (6) in pendulum paths (4, 5), wherein each pendulum element (3) is displaceable in relation to the carrier flange element (2) in the circumferential direction between a first (unnumbered left side of 4, 5, see Fig 1) and a second stop position (unnumbered right side of 4, 5, see Fig 1), wherein at least one friction element (7) having defined thermal expansion properties (see ¶13), which are different from the carrier flange element (2) and/or the pendulum elements (3), is associated with the carrier flange element (2), and is designed and arranged in such a way that in a defined temperature range of the centrifugal pendulum, upon a movement of at least one pendulum element (3) corresponding to the friction element (7) in the direction of a stop position (unnumbered left side of 4, 5, see Fig 1), this corresponding pendulum element (3) comes into or is in contact with the friction element (7) even before reaching the stop position (unnumbered left side of 4, 5, see Fig 1) and rubs against the friction element (7) while dissipating pendulum element movement energy (see Fig 1).
Re claim 13, the friction element (7) is formed by a bimetal strip (see Fig 1).
Re claim 14, the bimetal strip (7) is formed U-shaped on a central region in the strip longitudinal direction (see Fig 1), viewed in cross section in the strip longitudinal direction, wherein the bimetal strip (7) is in a planar contact connection with the carrier flange element (2) using a U base of this region (see Fig 1), wherein each outer region of the bimetal strip (7) located outside the central U-shaped region, with an outer end region in the strip longitudinal direction, is brought into contact with an outer wall, facing away from the carrier flange element (2), of a corresponding pendulum element (3), when the centrifugal pendulum is in the defined temperature range (see ¶13).
Re claim 15, if the centrifugal pendulum is not in the defined temperature range, the bimetal strip (7) extends linearly (see ¶13), viewed in cross section in the strip longitudinal direction, at least up to outer end regions in the strip longitudinal direction and/or is in planar contact with the carrier flange element (2).
Re claim 17, the friction element (7) is formed having a defined high coefficient of thermal expansion, wherein the friction element has a higher coefficient of thermal expansion than the at least one corresponding pendulum element (3) and/or than the carrier flange element (2).
Re claim 19,  Unterreiner discloses a centrifugal pendulum for damping rotational irregularities of a driveshaft of an internal combustion engine, comprising: a carrier flange element (2) connectable indirectly or directly to the driveshaft (see ¶9), and having multiple pendulum elements (3) displaceable in relation to the carrier flange element (2), and guided via rollers (6in pendulum paths (4, 5), wherein each pendulum element (3) is displaceable in relation to the carrier flange element (2) in the circumferential direction between a first (unnumbered left side of 4, 5, see Fig 1) and a second stop position (unnumbered right side of 4, 5, see Fig 1), wherein at least one friction element (7) having defined thermal expansion properties, which are different from the carrier flange element and/or the pendulum element, is associated with at least one pendulum element (3), and is designed and arranged in such a way that the pendulum element (3) comes into contact with the carrier flange element (2) upon a movement in the direction of a stop position even before reaching the stop position in a defined temperature range of the centrifugal pendulum and rubs against the carrier flange element (2) with the friction element (3) while dissipating pendulum element movement energy (see ¶13).
Re claim 20,  Unterreiner discloses a vehicle, comprising: a centrifugal pendulum for damping rotational irregularities of a driveshaft of an internal combustion engine, the centrifugal pendulum including a carrier flange element (2) connectable indirectly or directly to the driveshaft (see ¶9), and having multiple pendulum elements (3) displaceable in relation to the carrier flange element (2), and guided via rollers (6) in pendulum paths (4, 5), wherein each pendulum element (3) is displaceable in relation to the carrier flange element (2) in the circumferential direction between a first (unnumbered left side of 4, 5, see Fig 1) and a second stop position (unnumbered right side of 4, 5, see Fig 1), wherein at least one friction element (7) having defined thermal expansion properties, which are different from the carrier flange element (2) and/or the pendulum elements (3), is associated with the carrier flange element (2), and is designed and arranged in such a way that in a defined temperature range of the centrifugal pendulum, upon a movement of at least one pendulum element (3) corresponding to the friction element (7) in the direction of a stop position (unnumbered right side of 4, 5, see Fig 1), this corresponding pendulum element (3) comes into or is in contact with the friction element (7) even before reaching the stop position (unnumbered right side of 4, 5, see Fig 1) and rubs against the friction element (7) while dissipating pendulum element movement energy (see ¶13), wherein it is preferably provided that the centrifugal pendulum is connected indirectly or directly to a driveshaft of an internal combustion engine as a drive engine of the vehicle (see ¶9).
Re claim 21, the friction element (7) is formed by a bimetal strip (see ¶13).
Re claim 22, the bimetal strip (7) is formed U-shaped on a central region in the strip longitudinal direction (see Fig 1), viewed in cross section in the strip longitudinal direction, wherein the bimetal strip is in a planar contact connection with the carrier flange element using a U base of this region, wherein each outer region of the bimetal strip located outside the central U-shaped region, with an outer end region in the strip longitudinal direction, is brought into contact with an outer wall, facing away from the carrier flange element, of a corresponding pendulum element, when the centrifugal pendulum is in the defined temperature range (see ¶13)
Re claim 23, if the centrifugal pendulum is not in the defined temperature range, the bimetal strip (7) extends linearly, viewed in cross section in the strip longitudinal direction, at least up to outer end regions in the strip longitudinal direction and/or is in planar contact with the carrier flange element (2).
Re claim 25, the friction element (7) is formed having a defined high coefficient of thermal expansion, wherein the friction element (7) has a higher coefficient of thermal expansion than the at least one corresponding pendulum element (3) and/or than the carrier flange element (2).
Allowable Subject Matter
Claims 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 12, 18, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2018161992 		friction element
DE102016222119 		 L shaped friction element

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656